Case 2:21-cv-00778-TAD-KK Document 166 Filed 09/16/21 Page 1 of 1 PageID #: 3037




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                             CASE NO. 2:21-CV-00778

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                              MAGISTRATE JUDGE KAY

                                            ORDER

        Considering the foregoing,

        IT IS ORDERED that Defendants’ Unopposed Motion to Extend the Briefing Schedule

 by Two Weeks [Doc. No. 163] is GRANTED. Defendants shall lodge the administrative record

 by October 1, 2021. The remaining deadlines in the briefing schedule [Doc. No. 153] will remain

 the same, as follows:

        Defendants to lodge administrative record (“AR”) October 1, 2021

        Any motion to complete AR                          21 days after AR lodged

        Plaintiffs’ motion for summary judgment            30 days after AR lodged or motion to
                                                           complete resolved

        Defendants’ opposition and cross motion for        45 days after Plaintiffs file
        summary judgment

        Plaintiffs’ opposition and reply                   30 days after Defendants file

        Defendants’ reply                                  30 days after Plaintiffs file.

        MONROE, LOUISIANA, this 16th day of September 2021.




                                                               Terry A. Doughty
                                                          United States District Judge
